In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 18-30 and 33-36 are currently under examination. Claims 31-32 and 37-38 are withdrawn from consideration. Claims 1-17 have been cancelled. Claims 18 and 27 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/25/2021 has been entered.
Previous Grounds of Rejection
Regarding claims 18-30 and 33-36, in the light of the amendments, the rejection under 35 U.S.C. 103 as obvious over Holter et al. (WO 2010017989, herein referred to under US 2011/0143067 A1 as the English-language equivalent cited to for page and 
New grounds of rejections are set forth below.
Amended & New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-30-and 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, claim 18 contains subject matter of “…fully dissolved in a liquid phase…. Wherein the process is carried out at a temperature from 50 to 650C.”.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(a), for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 18-26 and 33-36 are rejected under 35 U.S.C. 103 as obvious over Holter et al. (WO 2010017989, herein referred to under US 2011/0143067 A1 as the English-language equivalent cited to for page and paragraph, submitted by applicants in IDS), 
Regarding claim 18, Holter et al. teach a process for manufacturing a product for filter-tip cigarettes (Examples 1-6) comprising contacting carbon-modified TiO2 (catalytically active titanium compound) ([0013]-[0015]) with a solution of cellulose acetate (applicant’s substrate)([0015], [0020]-[0021] and [0027]) in acetone (applicant’s a carbonyl function group with a α-C-H bond)([0027) and a carboxylic acids ([0011]).
Although Holter et al. do not specific disclose a hydroxycarboxylic acid as per applicant claim 18, Schmekel et al. teach cigarette filter fibers impregnated with 0.1% wt of citric acid ([0001]-[0028], and claims 1-14).
It would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to combine the citric acid of Schmekel et al. with the process of making filter plugs taught by Holter et al to obtain the invention as specified in the claim 18 as an alternative carboxylic acid and would expect to achieve the same results. 
In particularly cigarette filter impregnated with citric acid increases nicotine retention by the filter and without affecting the condensate yield and drawing resistance (Abstract).
Since both of Holter et al. and Schmekel et al. teach filter use for filter-tip cigarettes, one would have a reasonable expectation of success.
Since the combined references of Holter et al. and Schmekel et al. teach all of the claimed reagents, composition and method of making an aqueous solution, the 0C, etc.) would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claims 19-22 and 33-36, as discussed above, the composition taught by the combined references of Holter et al. and Schmekel et al. contains carbon-modified titanium dioxide, cellulose acetate in acetone, citric acid as the instant claims.
Regarding claim 23, although Holter et al. do not specific teach the addition of cellulose in acetone in a two-step process as per applicant  claim 23, it is not considered to provide any unexpected effect from the teaching of Holter et al., especially the reagents and reaction process are same as the instantly claimed. The teachings of Holter et al. is applied only to establish evidence that addition of cellulose in acetone is known in the art and thus burden is upon applicants to establish evidence as to why one could not or would not from the teaching of Holter et al. add cellulose acetate in a piecemeal fashion. 
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). To optimize the process conditions, i. e., the stoichiometric, order of addition, etc. to achieve an acceptable yield and purity of product, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.
Regarding claim 24, as discussed above, although Holter et al. do not specific teach the addition of 0.1-10% wt cellulose in acetone in the first solution in a two-step process as per applicant claim 24, it is not considered to provide any unexpected effect from the teaching of Holter et al., especially the reagents and reaction process are same as the instantly claimed. The teachings of Holter et al. is applied only to establish evidence that addition of cellulose in acetone is known in the art and thus burden is upon applicants to establish evidence as to why one could not or would not from the teaching of Holter et al. add cellulose acetate in a piecemeal fashion. 
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). To optimize the process conditions, i. e., the stoichiometric, order of addition, etc. to achieve an acceptable yield and purity of product, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

Regarding claim 26, Holter et al. teach the addition of ultra fine titanium oxide particles to cellulose ester ([0009]).The TiO2 in acetone with cellulose acetate having size 7-25 nm (claims 1-7).

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Holter at al. and Schmekel et al.  as applied to claim 18 above, and further in view of Park et al. (US 4, 554, 293).
Although Holter et al. do not specific disclose extruding with a die as per applicant claim 27, Park et al. teach filter materials for tobacco industries comprising extruding admixture containing crosslinking polymer such as carboxylic acid and crosslinking agent titanate compound through a die.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the extruding admixture through a die of Park et al. with the process taught by Holter et al. and Schmekel et al. to obtain the invention as specified in the claim 27, motivated by the fact that the resulting polymeric foam are suitable use for tobacco industries (col. 3, lines 8-28).
Since all of Park et al., Holter et al. and Schmekel et al. teach filter for tobacco industries, one would have a reasonable expectation of success.
Regarding claims 28, the process taught by Holter et al. includes processing the TiO2 with cellulose acetate to give moldings and form filaments with optional additives (Abstract, [0024] and [0030]).
2 with cellulose acetate containing 0.05-5% which overlaps the instant claimed ranges (<10000 ppm/wt) (claim 11).
The references differ from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 10/25/2021 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argue Schmekel teaches mixing the acid with a solvent, but the substrate is not dissolved to be part of the solution. In Schmekel, upon evaporation of the solvent, the acid remains as a coating. Thus, the acid in the solvent is applied as a coating to the substrate. (Schmekel para. [0006] and [0019]). This is distinctly different from Applicant's invention which has the carboxylic acid incorporated into the fibers. 
Applicant's claimed invention has the cellulose ester biopolymer substrate fully dissolved in a ketone solvent with citric acid, lactic acid or a mixture thereof. This causes most of the acid to be incorporated into the product (which would not be exposed to nicotine) and only a small quantity of acid to be located on the surface of the product when formed. Applicant's claimed invention has only a very small amount of carboxylic acid at the surface of the fiber which would be exposed to the nicotine. 
Holter et al. teach a process for manufacturing a product for filter-tip cigarettes (Examples 1-6) comprising contacting carbon-modified TiO2 (catalytically active titanium compound) ([0013]-[0015]) with a solution of cellulose acetate (applicant’s substrate)([0015], [0020]-[0021] and [0027]) in acetone (applicant’s a carbonyl function group with a α-C-H bond)([0027) and a carboxylic acids ([0011]).
Although Holter et al. do not specific disclose a hydroxycarboxylic acid as per applicant claim 18, Schmekel et al. teach cigarette filter fibers impregnated with 0.1% wt of citric acid ([0001]-[0028], and claims 1-14).
It would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to combine the citric acid of Schmekel et al. with the process of making filter plugs taught by Holter et al to obtain the invention as specified in the claim 18 as an alternative carboxylic acid and would expect to achieve the same results. 
In particularly cigarette filter impregnated with citric acid increases nicotine retention by the filter and without affecting the condensate yield and drawing resistance (Abstract).

Since the combined references of Holter et al. and Schmekel et al. teach all of the claimed reagents, composition and method of making an aqueous solution, the physical properties of the resulting composition (i.e., fully dissolved at a temperature from 50 to 650C, etc.) would necessarily follow as set forth in MPEP 2112.01(II).
Applicant’s arguments against the reference of Schmekel et al. are not found persuasive. 
Because, note that while Holter et al. do not disclose all the features of the present claimed invention, Schmekel et al.  et al. is used as teaching reference, and therefore, it is not necessary for this reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely citric acid, and in combination with the reference of Holter et al, discloses the presently claimed invention as set forth in the office action as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).